Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 2, 4, 6-7, 18, 21, 26 are amended,  Claim 38 is canceled.  Claim 39 is added.  Claims 1-37 and 39 are pending.
 
Response to Arguments
2.	Applicant's arguments filed 2/4/2021 have been fully considered but they are not persuasive.  
  	In remarks, Applicant argues:
 	“… Applicant has repeatedly challenged the Examiner’s reliance on the Phillips reference for allegedly disclosing that a blockchain distributed database includes a trusted platform module (TPM) and a secure execution environment (SEE) as claimed and described in the present specification. Applicant has repeatedly pointed out on the record that (1) TPMs and SEEs (sometimes referred to as trusted execution environments, or TEEs) are well-known terms of art in this field, (2) neither is taught or suggested by Phillips, and (3) neither a TPM nor an SEE can be distributed, by definition. Moreover, claim 2 was further amended some time ago to expressly recite that the TPM and the SEE are separate and distinct elements from the digital ledger/blockchain and distributed database. According to the basic rules of claim differentiation, the cited distributed database blockchain from Phillips cannot be reasonably interpreted to read upon the separate and distinct TPM and SEE.”

	In remarks, Applicant argues that 1) TPM and SEEs (or TEEs) is well-known terms of art in the field.  2) Phillips is neither is taught or suggested by Phillps and 3) neither a TPM nor an SEE can be distriuted, by definition.  Claim 2 was further amended to recite that the TPM and SEE are separate and distinct elements from the digital ledger/blockchain and distributed database.  
 
	In Specification, Applicant describes “the subscriber A505 requests S550 that the computer device 510 generates a private key…the computer device 510 generates S555 a private key through the use of a trusted platform module (TPM) of the computer device 510. 

0084] In the exemplary embodiment, the subscriber A 505 requests S550 that the computer device 510 generates a private key. In some embodiments, the computer device 510 generates S555 a private key through the use of a trusted platform module (TPM) of the computer device 510. In other embodiments, the computer device 510 has the subscriber 505 take a photograph The computer device 510 also generates S560 a public key. As used herein, subscriber A's private key will be notated as Kay, where `K` stands for key, `a` stands for subscriber A 505, and `v` stands for private. Subscriber A's public key will be notated as Kab, where `b` stands for public.


	“Trusted Platform Module (TPM, also known as ISO/IEC 11889) is an international standard for a secure cryptoprocessor, a dedicated microcontroller designed to secure hardware through integrated cryptographic keys.” (Wikipedia, Trusted Platform Module)

	
 	“In 2006, with the introduction of first Macintosh models with Intel processors, Apple started to ship Macs with TPM. Apple never provided an official driver, but there was a port under GPL available.[61] Apple has not shipped a computer with TPM since 2006.”(Wikipedia, Trusted Platform Module)


	 TPM 1.2 is required for SHA-1 and RSA and TPM 1.2 was published on March 3, 2011 (Wikipedia, Trusted Platform Module).  TPM chips come out in 2003 (SpringerLink, History of TPM).

 	
 	In the claim rejection, Examiner indicated that TPM and SEEs are well-known in the art.  	
Cited portion of Phillips discloses:
[0016] Additionally, security is provided by supporting the distributed ledger with a tamper-resistant data structure (e.g., a blockchain), by implementing various forms of authentication, by restricting access to the distributed ledger to particular parties, and/or the like. For example, the distributed ledger may improve security by preserving an immutable record of credit worthiness information, by using cryptographic links between blocks of the distributed ledger (e.g., reducing the potential for unauthorized tampering with the credit worthiness information), and/or the like. Security is further improved as a result of devices that have access to the distributed ledger independently verifying each transaction that is added to the distributed ledger. Moreover, use of a distributed ledger also provides failover protection, in that the ledger management platform may continue to operate in a situation where one or more devices that have access to the distributed ledger fail.

providing a cryptographical link between the blocks of the distributed ledger (such as keying information), Phillips makes obvious of including the well-known feature of TPM that would be commonly found in a computer since 2006 to facility a security cryptographic operations.  Trusted Execution Environment (TEE) provides an isolated execution environment that provides tamper-resistant executions to its application.  As mentions in previous rejection, this too is an well-known feature and would have been obvious to implement in a decentralized digital ledger environment where it provides secure execution environment for subscriber device and its application.  Examiner respectfully disagrees with Applicant’s remarks that “…it is conventionally known to utilize a TPM and SEE without a digital ledger, and also to utilize a digital ledger without a TPM or SEE.  This architectural configuration of elements according to the present claim is innovative”.  The following references is provided to support that TPM or SEE is not an unique features in digital ledgers or blockchain  (U.S. 2020/0050414, 2019/0386829, 2019/0102850, U.S. 2019/0349733, US 2019/0320210, 2019/0164156, 2019/0138716, 2019/0035018, 2019/0034936).  

 	For example, Ilhan et al. (US 2020/0050414) discloses a Media Device may include a TPM and TEE as illustrated in Fig. 6 and describes in paragraphs 0051 and 0056.
 	[0051] The media device 600 may include a trusted platform module ( TPM) 632, for example, compliant with the specification promulgated by the Trusted Computing Group as ISO/IEC 11889 in 2009. The TMP 632 may include a cryptographic processor (CP) 634, non-volatile memory (NVM) 636, and secure memory (SM) 638. The CP 634 may provide a random number generator, an RSA hash generator, a SHA-1 hash generator, and an encryption-Starting from a measurement of a boot code segment, the measurements may be used to establish a trusted execution environment (TEE), by creating a chain-of-trust from the initial booting. 

	[0056] Other units may be present to provide functionality as needed. For example, a blockchain, or other distributed ledger system, may be included to secure communications. A blockchain is transactional database that includes blocks of data that have transactions corresponding to content, content links, other media devices 600, and the like. In addition to identification information, the blockchain may include authorization information, such as public encryption keys for group objects and sub-objects. A copy of the blockchain may be kept on a portion or all of the media devices 600 in a mesh network. This allows other devices in the mesh network or fog 612 to confirm changes in the blockchain and flag any attempts to change the blockchain without proper authorization. Further, the blockchain may be used for any number of other transactions related to security, payments, transactions, and the like, for example, as a viewer interacts with the displayed advertisement. 

	Therefore in light of support of this well-known feature provided in the Ilhan reference and other references mentioned above, it would have been obvious feature to include in the Phillips reference.

 	With respect to Applicant’s argument that the O’Brien reference fails to teach or suggest the indexed database entries of the present claims.  According to the present claims, the first entry of the indexed entries must be the ledger encryption key, which is designated as “K’ac in the present claims.  O’Brien fails to teach or suggest the claimed ledger encryption key.  

	Examiner notes that O’Brien reference is used to teach the concept of indexing according to authorized user such that the index of all user transactions may be based on the 
 	With respect to Applicant’s remarks that claim 39 is not taught by the cited reference.  Examiner notes that Phillips in various paragraphs discloses the removal function at request and only cryptographically proven.  
 	
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 Claims 2-38 are rejected under 35 U.S.C. 103 as being unpatentable over Philips et al. (U.S. Patent Application Publication No. 2019/0355057, hereinafter Philips) in view of Ullrich et al. (U.S. Patent Application Publication No. 2017/0126644, hereinafter Ullrich) and further in view of O’Brien et al. (U.S. Patent Application Publication No. 2018/0349968, hereinafter O’Brien). 
With respect to claims 2, 21 and 26, Phillips discloses a privacy transaction management system and method for securely storing private information of a subscriber, comprising:
a digital ledger having a distributed database configured to store the private information as a plurality of database entries; at least one node including a ledger processor in operable communication with the digital ledger, and a trusted platform module and a secure execution environment in operable communication with the ledger processor, wherein the secure execution environment includes a memory device and a processing device (e.g. Phillips, paragraphs 0002, 0006, 0042 and 0050 “A blockchain is a distributed database that maintains a continuously growing list of records, called block…The block may be secured from tampering and revision…include a secure transaction ledger database shared by parties participating in an established, distributed network of computer…reducing or eliminating the need for trusted/centralized third parties…the distributed ledger may correspond to a record of consensus with a cryptographic audit trail that is maintained and validated by a set of independent computers”), 
 	Phillips discloses linking the cryptographic system between block (e.g. Phillips, paragraph 0016) but does not explicitly disclose wherein the ledger processor is configured to (i) generate a subscriber encryption key Kab of the subscriber, based on a public encryption key Kab of the subscriber, (ii) communicate with the TPM to encrypt the subscriber ledger key Kac with a private key of the digital ledger to create a ledger encryption key K’ac, (iii) store the ledger encryption key as a first entry of the plurality of database entries, (iv) encrypt the private information with the ledger encryption key K’ac, and (v) store the encrypted private e.g. Ullrich, paragraphs 0050-0059, “…The header for each consumer comprises a map containing “key-value” entries.  Within each entry, the “key” is an identifier for a field in the corresponding profile, and the “value” is a randomly generated symmetric key that was used to encrypt the contents of the field.  Note that this randomly generated symmetric key is encrypted with the public key for the associated consumer.”).  Moreover, it is well-known to include TPM for cryptographical process and SEE at subscriber device for authentication or key generation purposes and secure execution of application.
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Phillips’ teaching of distributed ledger with a tamper-resistant data structure such as blockchain  by communicating to TPM or link to cryptographic to subscriber device with Ullrich’s teaching of generating, storing, encrypting and indexing key associated with the subscriber to ensure secure protection of privacy information and control access to particular parties using unique key associated to authorized party (Phillips, paragraph 0016; Ullrich, paragraph 0050).
	Moreover, Phillips discloses the digital ledger may be updated periodically but does not explicitly mention but O’Brien discloses a the ledger processor comprises an indexer configured to index the plurality of database entries based on the public encryption key of the subscriber (e.g. O’Brien, Abstract and paragraphs 0044 and 0049 “The system has a control circuit (112) for indexing transactions associated with a user in a distributed transaction ledger using a public key or private key; warning or alerting system (flag)).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to derive the claimed feature of indexer in order to identify and verify data location. 

 	With respect to claim 3, Phillips, Ullrich and O’Brien disclose the system of claim 2, wherein the digital ledger comprises a blockchain ledger, and wherein the ledger processor is a blockchain processor (e.g. Phillips, paragraph 0016).

 	With respect to claim 4, Phillips, Ullrich and O’Brien disclose the system of claim 3, wherein the blockchain processor is configured to generate the ledger encryption key and validate the public encryption key of the subscriber using a public key infrastructure (PKI) (e.g. Ullrich, paragraph 0050).

 	With respect to claim 5, Phillips, Ullrich and O’Brien disclose the system of claim 4, wherein the blockchain processor is configured to manage the plurality of database entries by one of (i) direct encoding, and (ii) assertion through an off-chain encryption device (e.g. Phillips, paragraph 0066).



 	With respect to claim 7, Phillips, Ullrich and O’Brien disclose the system of claim 6, where the application is encrypted (e.g. Phillips, paragraph 0052) but does not explicitly mention the TPM resides within the secure execution environment. However, providing TPM within a SEE is old and well-known in the art.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to ensure cryptographic processing in the TPM is isolated in a secure protected environment.	

 	With respect to claim 8, Phillips, Ullrich and O’Brien do not explicitly disclose the system of claim 6, wherein the trust store is configured to store one or more PKI certificates capable of proving trust with one or more signing authorities.  However, Phillips discloses using public key to identify each node (i.e. Phillips, paragraph 0057).  Moreover, using digital certificate issue by digital certificate authority to provide proof of the public key holder is old and well known in the art.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to derive the claimed feature with Phillips’ teaching of using public key to identify nodes to ensure proof of identity of the public key holder.  


	However, Phillips discloses using public key to identify each node (i.e. Phillips, paragraph 0057).  Moreover, using digital certificate issue by digital certificate authority to provide proof of the public key holder is old and well known in the art.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to derive the claimed feature with Phillips’ teaching of using public key to identify nodes to ensure proof of identity of the public key holder.  
 	
 	With respect to claim 10, Phillips, Ullrich and O’Brien do not explicitly disclose the system of claim 8, wherein the one or more signing authorities include a root certificate authority or a signing node authority.
 	However, Phillips discloses using public key to identify each node (i.e. Phillips, paragraph 0057).  Moreover, using digital certificate issue by digital certificate authority to provide proof of the public key holder is old and well known in the art.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to derive the claimed feature with Phillips’ teaching of using public key to identify nodes to ensure proof of identity of the public key holder.  
 	
 	With respect to claim 11, Phillips, Ullrich and O’Brien disclose the system of claim 3, wherein the processing device is configured to execute at least one of (i) a genesis process for 

 	With respect to claim 12, Phillips, Ullrich and O’Brien disclose the system of claim 11, wherein the genesis process is configured to cause the blockchain processor to generate the ledger encryption key and store the ledger encryption key as the first entry of the plurality of database entries (e.g. Phillips, paragraph 0024; Ullrich, paragraph 0050).

 	With respect to claim 13, Phillips, Ullrich and O’Brien disclose the system of claim 11, wherein the bum process is configured to set flags on the plurality of database entries to prevent dissemination of the private information (e.g. Phillips, paragraph 0034).

 	With respect to claim 14, Phillips, Ullrich and O’Brien disclose the system of claim 13, wherein the flags are configured to prevent dissemination of a first portion of the private information, and to allow dissemination of a second portion of the private information (e.g. Phillips, paragraph 0034).

 	With respect to claim 15, Phillips, Ullrich and O’Brien disclose the system of claim 13, wherein the flags are configured to prevent dissemination of the private information to a first 

 	With respect to claim 16, Phillips, Ullrich and O’Brien disclose the system of claim 13, wherein the flags are configured according to the indexing of the plurality of database entries by the blockchain processor (e.g. Phillips, paragraph 0171; Ullrich, paragraph 0050).

 	With respect to claim 17, Phillips, Ullrich and O’Brien disclose the system of claim 11, wherein the memory device is configured to store executable instructions for one or more of the genesis process, the retrieval process, the appending process, and the bum process (e.g. Phillips, paragraphs 0016 and 0023).

 	With respect to claim 18, Phillips, Ullrich and O’Brien disclose the system of claim 17, wherein secure execution environment further comprises a smart contract comprising a collection of signed logic for execution of the stored executable instructions in the memory device (e.g. Phillips, paragraphs 0027-0028).

 	With respect to claim 19, Phillips, Ullrich and O’Brien disclose the system of claim 1, further comprising a node portal configured to route requests from an electronic device of the subscriber to the at least one node (e.g. Phillips, paragraph 0023).



 	With respect to claim 22, Phillips, Ullrich and O’Brien disclose the method of claim 21, wherein the distributed ledger is a blockchain (e.g. Phillips, paragraph 0016).

  	With respect to claim 23, Phillips, Ullrich and O’Brien disclose the method of claim 22, wherein the index includes every block on the blockchain where the subscriber is listed (e.g. O’Brien,paragraph 0044).

 	With respect to claim 24, Phillips, Ullrich and O’Brien disclose the method of claim 22, wherein the index includes a most recent block on the blockchain for a transaction including the subscriber (e.g. O’Brien, paragraph 0044).

 	With respect to claim 25, Phillips, Ullrich and O’Brien disclose the method of claim 21, further comprising the step of updating the index periodically (e.g. O’Brien, paragraph 0025).

 	With respect to claim 27, Phillips, Ullrich and O’Brien disclose the system of claim 26, wherein the computer-executable instructions further cause the processor to append the subscriber to the digital ledger upon registration of the subscriber encryption key as the first entry.

 	With respect to claim 28, Phillips, Ullrich and O’Brien disclose the system of claim 26, wherein the computer-executable instructions further cause the processor to update and  one or more of the flag and the subscriber transaction information in the digital ledger based on information received from the electronic device of the subscriber (e.g. O’Brien, paragraphs 0044 and 0049.

 	With respect to claim 29, Phillips, Ullrich and O’Brien disclose the system of claim 26, wherein the computer-executable instructions further cause the processor to (i) monitor the data in the digital ledger, and (ii) create an index, within the memory device, for the plurality of subscriber database entries (e.g. O’Brien, paragraphs 0016, 0044 and 0049).

 	With respect to claim 30, Phillips, Ullrich and O’Brien do not explicitly mention the system of claim 29, wherein the index is based on the first entry (e.g. O’Brien, paragraph 0044).

 	With respect to claim 31, Phillips, Ullrich and O’Brien disclose the system of claim 30, wherein the computer-executable instructions further cause the processor to retrieve the at least one subsequent entry using the index (e.g. O’Brien, paragraphs 0016 and 0044).

 	With respect to claim 32, Phillips, Ullrich and O’Brien disclose the system of claim 30, wherein the index lists each occurrence within the digital ledger data including a subscriber database entry (e.g. O’Brien, paragraph 0044).

 	With respect to claim 33, Phillips, Ullrich and O’Brien disclose the system of claim 30, wherein the index lists a most recent subscriber database entry of the plurality of subscriber database entries (e.g. O’Brien, paragraph 0044).

 	With respect to claim 34, Phillips, Ullrich and O’Brien disclose the system of claim 30, wherein the computer-executable instructions further cause the processor to update the index periodically (e.g. O’Brien, paragraph 0025).

 	With respect to claim 35, Phillips, Ullrich and O’Brien disclose the system of claim 26, wherein the flag prevents all of the subscriber database entries from being presented to all third party requestors of the digital ledger (e.g. O’Brien, paragraph 0044).

With respect to claim 36, Phillips, Ullrich and O’Brien disclose the system of claim 26, wherein the flag prevents all of the subscriber database entries from being presented to a selected third party requestor of the digital ledger (e.g. O’Brien, paragraph 0044 and 0049).

 	With respect to claim 37, Phillips, Ullrich and O’Brien disclose the system of claim 26, wherein the flag is set for subscriber database entries containing location information (e.g. O’Brien, paragraph 0049).



With respect to claim 39, Phillips, Ullrich and O’Brien disclose the system of claim 11, wherein execution of the burn process by the processing device issues a terminal transaction to the blockchain ledger that prevents all subsequent transaction to the genesis process, the retrieval process or the appending process against the public key Kab of the subscriber (e.g. Phillips, paragraph 0139).

Conclusion
4.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONGOC TRAN whose telephone number is (571)272-3843.  The examiner can normally be reached on 9-5 Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on (571) 272-3811.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 

/TONGOC TRAN/
Primary Examiner, Art Unit 2434